DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 4/11/2022.

Response to Arguments/Remarks
All of Applicant’s arguments/remarks filed 4/11/2022 have been fully considered and are not persuasive.
The declaration of Shohei Ishida under 37 CFR 1.132 filed 4/11/2022 is insufficient to overcome the rejections presented below.
Regarding the 112 rejection, Applicant remarks that a skilled artisan could ascertain the scope of the claim.
Applicant’s arguments are not persuasive as Applicant is providing a definition for “compatibility” that is not supported in the instant specification. While Applicant points to the specification which teaches the petroleum gas to be partly dissolved in the liquid concentrate as evidence that compatibility refers to two component being miscible, this is insufficient absent a limiting disclosure in the spec as to what is meant by compatibility.  Compatibility could mean that the two compounds don’t react or degrade when on contact or present together in a composition.  
Applicant argues in the remarks and declaration, that the claimed range of carbon dioxide is critical in view of the data.
Applicants remarks on paragraph 9 of the filed declaration are not persuasive as the data simply shows that the presence of CO2 is necessary for foam breaking, the data does not show the claimed range to be superior as Comparative Ex. E which used amounts of CO2 outside of the claimed ranges resulted in a breaking property of score A, the same as the inventive examples.
Applicant’s remarks in paragraph 10 of the filed declaration are also not persuasive.  While Applicant argues that the inventive examples have improved internal pressure over comparative Ex. 9 which used higher amounts of CO2, this is not unexpected in view of US3145113, which teaches that internal pressure is correlated to the amounts of CO2 used and the pressure increases with increasing CO2 concentrations (col. 3), thus the fact that a lower internal pressure was achieved in the inventive examples was in fact expected.
It is also noted that no statistical analysis appears to have been performed, thus it’s unclear if the differences in value of internal pressure (.24-.68 (at 25°C) and .34-.79 (at 35°C), inventive) as compared to comparative ex. E (.73 (at 25°C) and .89 (at 35°C)) are in fact statistically significant.  The inventive composition must be superior to the comparative composition and the difference must be unexpected and statistically significant.
Applicant remarks that the superior results would not have been expected given the teachings of Coup, which teaches “About 4 to about 10%” to be optimal.
This is not persuasive as the data presented by Applicant is not considered to be persuasive for the reasons discussed above.  It is noted that Coup teaches the use of amounts of about 3-10% which clearly overlap with the claimed ranges and is prima facie obvious absent evidence of criticality which has not be sufficiently provided.  
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 requires the defoaming oil to be compatible with the petroleum gas, however, the instant specification fails to define what the compatibility is relative too.
For purposes of examination, if the defoaming oil and petroleum gas are taught to be used together in the same composition or the prior art teaches the fatty acid ester oil as claimed/elected, the oil and the petroleum gas will be considered compatible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto (US 2013/0164226) and Coupe (US 2001/0006621). Nakamoto is cited on the 5/6/2020 IDS.
Nakamoto discloses a foamable aerosol composition which comprises a concentrate and a liquefied gas.  The concentrate comprises active ingredients, surfactants, monovalent alcohols having 2-3 carbon atoms and water, wherein the surfactants comprise polyoxyethylene (POE) fatty acid ester and a non-ionic surfactant having an HLB of 8-19 (Abs).  All the working examples of Nakamoto produce a cracking sound and Nakamoto teaches the cracking sound to be desirable [0042].
Nakamoto teaches that suitable examples of monovalent alcohol include ethanol and these are taught to be used in amounts ranging from 5-40wt% of the concentrate [0024-0025].
Nakamoto teaches surfactants to be added to the concentrate to emulsify the alcohol solution containing the poorly water-soluble active ingredients with water, and further act to emulsify the concentrate with the liquid.  Preferred surfactants for use include POE sorbitan monolaurate, POE sorbitol monolaurate, POE sorbitol tetraoleate, along with the desired non-ionic surfactant, preferably POE hydrogenated castor oil.  The surfactants can be used in amounts ranging from 0.5-15wt% of the concentrate [0027, 0029, 0035].
Regarding claim 1 and 2: While working examples teaches the individual use of 2% of POE(20) sorbitan monolaurate (HLB of 16.9) or 2% POE(60) sorbitol tetraoleate (HLB of 14), these are taught by Nakamoto to be functionally equivalent POE-added fatty acid esters and its prima facie obvious to combine two prior art compositions each taught by the prior art to be used for the same purpose to create a third composition for the same purpose, thus it would have been obvious to formulate a single composition having both POE(20) sorbitan monolaurate (HLB of 16.9, reading on first surfactant) or POE(60) sorbitol tetraoleate (HLB of 14, reading on the claimed second surfactant) in 1:1 ratio with a reasonable expectation of success.  Furthermore, Nakamoto teaches that when the amount of the surfactant is less than 0.5 wt %, there is a tendency that emulsification hardly occurs in the concentrate and the aerosol composition, and even if emulsification arises, emulsification stability is not good and a uniform composition is hardly sprayed, and when the amount of the surfactant is more than 15 wt %, the surfactants are apt to remain on a skin and impression from use is not good due to sticking and the like [0036], thus it would have been prima facie obvious for a skilled artisan to determine through routine experimentation the amounts of the different types of surfactants used to obtain a desired effect [0036].  
Nakamoto teaches the concentrate to comprise water, preferably in amounts ranging from 40-85wt% of the concentrate [0037].
Nakamoto teaches that oils can be added to the concentrate for the purpose of improving impression from use, i.e. giving feeling of wetness on a skin which is easily subject to degassing due to alcohol.  A suitable oil includes isopropyl myristate (reading on elected defoaming oil being a fatty acid ester oil as recited by instant claim 5) and this can be used in amounts ranging from 0.1-15wt% of the concentrate [0047-0048].
Regarding claim 6: As Nakamoto makes obvious a fatty acid ester oil as elected by Applicant and teaches this to be used in combination with the liquefied petroleum gas, this oil is considered to be compatible with the liquefied petroleum gas.
Nakamoto further teaches that a powder can be added to the composition for the purpose of making an emulsification of the concentrate and the aerosol easy and imparting a feeling of dryness, suitable powders for use include silica (reading on emulsifying aid) and this can be used in amounts ranging from 0.01-10wt% of the concentrate [0050-0051 and working example 8].
	Nakamoto further teaches the aerosol composition to comprise 40-90wt% of a liquefied gas, which overlaps with the claimed 20-55%, and 10-60wt% of the concentrate [0053 and 0059].  Nakamoto teaches the liquefied gas to be liquefied petroleum gas (working examples).
	Regarding the claimed concentration amounts, Nakamoto teaches the concentrate to make up 10-60%wt %, thus the oil can be calculated to be present in amounts of .01-9% by weight of the aerosol composition, the ethanol can be calculated to be present in amounts of .5-24% by weight of the aerosol composition, the emulsifier (i.e. surfactants) can be calculated to be present in amounts of .05-9% by weight of the aerosol composition and the emulsifying aid (i.e. silica) can be calculated to be present in amounts of .001-6% by weight of the aerosol composition.  All these amounts overlap with the claimed ranges recited by instant claim 1 and overlapping ranges are prima facie obvious absent evidence showing the claimed ranges to be critical.
	Nakamoto further teaches the aerosol composition to be filled into a pressure resistant container comprising a valve [0059], reading on container as recited by instant claim 1.
	Nakamoto also teaches that a compressed gas such as carbon dioxide can be used as a pressurizing gas for adjusting the pressure of the foamable aerosol composition [0061], thus the addition of carbon dioxide into the composition of Nakamoto is prima facie obvious. 
However, Nakamoto does not teach the amounts in which the carbon dioxide can be used and does not teach the viscosity of the concentrate.
Coupe discuss mousse-forming shampoos comprising a foamable concentrate and an aerosol propellant (Abs).  Coupe teaches that the viscosity of the concentrate should not exceed 3000cps and should range between 100-1000cps (also 100-1000mPa.s) in order to have optimum dispensability of the product [0019-0020]. Coupe that that in order to achieve suitable viscosities rheology modifies can be added to the concentrate [0024].
Coupe further teaches that propellant gases such as carbon dioxide can be used and teaches that the amount of the propellant gases is governed by normal factors well known in the aerosol art.  For mousses the level of propellant is generally  from about 3 to about 15%, optimally from about 4 to about 10% for creamy foam and good sensory feel [0072-0073].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakamoto with those of Coupe and formulate the concentrate of Nakamoto to have a viscosity ranging from 100-1000cps as Coupe teaches this to be a good viscosity to achieve optimum dispensability.  One of skill in the art would have also been motivated to use the carbon dioxide of Nakamoto in amounts ranging from about 3 to about 15% and optimize as necessary as taught by Coupe, as Coupe teaches that the amounts used are governed by normal factors well  known in the aerosol art and it would have been prima facie obvious to optimize the amounts used to obtain an optimal sensory feel and desired pressure.  One of skill in the art would have a reasonable expectation of success as its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating an aerosol foamable composition comprising a propellant such as carbon dioxide and a concentrate, furthermore, both Nakamoto and Coupe teach aerosol composition for topical application to skin comprising carbon dioxide (Nakamoto [0058] and Coupe [0001]).
While the prior art fails to teach the temperature at which the viscosity is measured, The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 

Claims 1-2, 3 and 4-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto (US 2013/0164226) and Coupe (US 2001/0006621), as applied to claimed 1-2 and 4-6 above, and further in view of Iwai (US 2015/0021260) and Kato (US 2007/0140998).
As discussed above, Nakamoto and the other references, make obvious the limitations of claims 1-2 and 5-6, however they not teach the first surfactant to be POE coconut oil fatty acid ester.
Iwai teaches both POE coconut oil fatty acid ester and POE sorbitan monolaurate to be equivalent POE sorbitan fatty acid ester and Kato teaches POE coconut oil fatty acid ester to be a suitable non-ionic surfactant for use in compositions for application to the skin [0081].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute POE sorbitan monolaurate of Nakamoto with POE coconut oil fatty acid ester as these are both taught by the prior art to be art recognize equivalent surfactants as they are both taught by the prior at to be suitable for the same purpose.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,007,126 in view of Nakamoto (US 2013/0164226). US’126 discloses a cracking aerosol composition to be filled in an aerosol container including a pressure-resistant container having an aerosol valve comprising an emulsifying aid and a proportion of the liquefied petroleum gas is 45.0 to 73.0 mass %, a proportion of the lower alcohol is 4.0 to 12.0 mass %, a proportion of the carbon dioxide is 0.1 to 3.5 mass %, and a proportion of the emulsifier is 0.02 to 1.2 mass %.  The emulsifier includes two types of nonionic surfactants having different HLB values, and a mass ratio of the two types of nonionic surfactants is 1:10 to 10:1, wherein the two types of nonionic surfactants constituting the emulsifier include a first nonionic surfactant having an HLB value of 15.0 to 18.0 and a second nonionic surfactant having an HLB value of 10.0 to 15.0, and a difference in HLB value between the first nonionic surfactant and the second nonionic surfactant is 1.0 to 5.0 and wherein the first nonionic surfactant is at least one selected from the group consisting of polyoxyethylene coconut oil fatty acid sorbitan and polyoxyethylene sorbitan monolaurate, and the second nonionic surfactant is at least one selected from the group consisting of polyoxyethylene sorbitan tetraoleate and a polyoxyethylene (40) hydrogenated castor oil.  US’126 teaches the viscosity of the concentrate at a temperature of 20° C. from 50 to 1000 mPa·s.
However, US’126 does not teach the claimed defoaming oil.
The teachings of Nakamoto are discussed above are incorporated into this rejection.  
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to add .01-9% of an oil, such as isopropyl myristate, to the aerosol composition of US’126 as Nakamoto teaches that the oil is suitable for the purpose of improving impression from use, i.e. giving feeling of wetness on a skin which is easily subject to degassing due to alcohol.  One of skill in the art would have a reasonable expectation of success as both Nakamoto and US’126 teaches cracking aerosol composition having almost identical ingredients in overlapping amounts.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613